In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0392V
                                    Filed: October 30, 2015
                                          Unpublished

****************************
LARA FELKER,               *
                           *
              Petitioner,  *                               Ruling on Entitlement; Concession;
                           *                               Tetanus-diphtheria-acellular pertussis
                           *                               (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH        *                               Related to Vaccine Administration
AND HUMAN SERVICES,        *                               (“SIRVA”); Special Processing Unit
                           *                               (“SPU”)
              Respondent.  *
                           *
****************************

Jane Morrow, Otorowski, Johnston, et al., Bainbridge Island, WA, for petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On April 20, 2015, Lara Felker (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered an injury to
her left shoulder as a result of a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine
administered on September 22, 2014. Petition at 1. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

       On October 29, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 4. Specifically, respondent stated that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”) and was
caused in fact by the Tdap vaccine she received on September 22, 2014. Id.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent identified no other causes for petitioner’s SIRVA and determined, based on
the medical evidence of record, that petitioner has suffered the condition for more than
six months. Id. In light of the foregoing, respondent concluded that petitioner has
satisfied all legal prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2